Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, [19 December? 1772]: extract
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


The document that follows is in two parts, a printed extract and the conclusion of a letter in manuscript. The two are quite different in subject matter; neither contains any evidence of precisely when it was written, or of its belonging with the other. We have joined them and dated them, nevertheless, for reasons that seem plausible though far from conclusive. The printed extract was part of Dubourg’s ongoing colloquy with Franklin about translating Experiments and Observations: the Frenchman sent comments, in the form of embryonic notes, on the American’s “Observations Concerning the Increase of Mankind.” When Franklin, in his letter below of December 26, acknowledged receiving Dubourg’s of the 19th, and went on to say that he would welcome the translator’s notes in the published work, he seems to have been responding to these comments. He then mentioned Mlle. Biheron, perhaps because Dubourg had assigned her a complicated errand at the end of his “longissime lettre”. If the letter was that of the 19th and ranged from comments on the “Observations,” and perhaps other Franklin essays, to instructions for wrapping peppermint water in printed matter, it was indeed long. All that survives of it, we conjecture, is these two disconnected parts.
 
[December 19, 1772?]
On peut considerer en grand la population de l’univers entier, ou fixer spécialement ses regards sur la population de quelqu’état en particulier. La premiere considération n’est point inutile, pourvu qu’on ne s’y arrête pas trop; la seconde est la plus nécessaire, parce qu’il importe sur-tout de voir autour de soi, et qu’il est plus aisé d’y bien voir. C’est ce que vous avez fait, Monsieur, et je vous en loue; mais il seroit à desirer que vous ne vous en tinsiez pas là: puissé-je vous aiguillonner à pousser vos méditations plus loin.
I. L’intention manifeste du Créateur est que l’homme croisse et se multiplie, et qu’il remplisse la terre; puisqu’il l’a doué d’une fécondité plus que suffisante pour compenser sa mortalité.
II. Tant que la population de la terre n’est pas portée à son comble, c’est entrer dans les vues de la Providence que d’en favoriser l’accroissement.
III. Mais les hommes ayant besoin de nourriture et de vêtement, la terre ne comporte qu’autant d’habitans qu’elle en peut nourrir et vêtir. Telles sont les limites naturelles de la population.
IV. Le point important pour favoriser la population est donc de pourvoir à la subsistance du plus grand nombre d’hommes qu’il soit possible.
V. Le mariage étant le seul moyen de population dans l’univers, doit sans doute être encouragé; mais rien n’est plus propre à l’encourager que la perspective d’une subsistance assurée.
VI. La voix puissante, qui appelle tous les hommes au mariage, se fait sur-tout entendre dans l’âge que la Nature a spécialement adapté à ce grand sacrement. Les mariages prématurés, les mariages tardifs, les mariages mal assortis étant moins conformes à l’ordre éternel, sont moins bénis de Dieu, et contribuent moins à la population. Mais, je le répete, rien n’invite tant à se marier en tems opportun, que l’assurance d’une subsistance aisée, qui semble appeller des consommateurs.
VII. Quel est le moyen de pourvoir à la subsistance du plus grand nombre d’hommes? C’est 1o. de tirer du sein de la terre tout ce qu’elle est capable de produire à leur usage: 2o. de faire de ses productions la meilleure application possible.
VIII. Pour remplir le premier objet, il faut non-seulement recueillir toutes les productions naturelles de la terre, sans en laisser rien perdre mal à propos; mais encore travailler à la fertiliser de plus en plus, en faisant servir l’art à seconder la nature. La recherche des fruits sauvages, herbes, et racines comestibles a fait les premiers fonds de la subsistance des hommes: la chasse et la pêche y ont bientôt concouru: l’agriculture est venue enfin, qui a multiplié, et ne cesse de multiplier annuellement ces fonds, à proportion de l’application qu’on y donne.
IX. L’instinct et l’expérience ont fait connoître l’usage des productions de la terre: des arts émules de l’agriculture ont étendu et multiplié ces usages.
Ces arts précieux à l’humanité ont rendu comestibles des matieres qui ne sembloient pas propres à nourrir des hommes, ou ont approprié à leur vêtement ce qui, dans l’état où la nature l’offroit, n’y pouvoit aucunement convenir; ou ils l’y font servir mieux, ou plus long-tems, ou à un plus grand nombre d’hommes à la fois.
X. La meilleure culture est celle qui peut tirer du même fonds de la terre, les productions les plus abondantes. La meilleure oeconomie est celle qui peut, avec la même quantité de matieres, faire subsister aisément le plus grand nombre d’hommes. Le plus sage gouvernement est celui qui sçait réunir la meilleure culture avec la meilleure oeconomie.
Ces principes posés, essayons d’en faire l’application à quelques articles de votre Mémoire.
Quand vous dites (no. II.) que le peuple s’accroît en raison du nombre des mariages, il est évident que cela doit s’éntendre particulierement des mariages faits à tems et bien assortis.

Ce que vous dites (mêmes no. II.) que ce nombre augmente à proportion de l’aisance et des moyens de soutenir une famille, demande une petite explication; car l’aisance étant le résultat de l’abondance et de l’oeconomie, l’un par l’habitude du luxe se trouve mal à son aise là où plusieurs se trouveroient fort à l’aise par l’habitude de la frugalité.
Ce que vous dites (no. V.) que l’artisan est celui de tous à qui il faut le moins de terrein pour en tirer sa subsistance, ne doit pas être pris à la lettre: car le travail de l’artisan n’étant qu’accessoire au travail productif, il tire de ceux pour qui il travaille les matieres propres à sa subsistance. On peut donc bien dire combien il lui faut de terrein pour son habitation et son atelier, mais non pas combien il lui en faut pour sa subsistance, qu’il attend d’ailleurs.
Parcourez l’Amérique: un peuple chasseur ne sçauroit entretenir presque aucuns artisans sur un territoire immense, tandis qu’un peuple agricole en fait subsister un grand nombre sur un territoire très-borné.
Vous dites (no. XI.) que tout esclave est voleur, par une conséquence assez naturelle de son esclavage. Cela est bien vrai au fond, mais ce terme de voleur ne vous paroît-il pas trop fort? J’aurois dit simplement que tout esclave est pillard; car le mot vol suppose une atteinte portée aux loix d’une juste propriété: or il n’y a aucuns rapports d’équité entre le tyran et l’esclave.
Ce que vous dites du commerce (noo. XII. et XIII.) mériteroit d’être développé et discuté avec soin; mais ce n’étoit pas ici le lieu. Prenons cependant garde d’oublier qu’il y a entre l’agriculture et le commerce la même disparité qu’entre une source et un canal.
Tous ceux que vous appellez (no. XIII.) les Peres de leur nation, ne doivent pas être mis sur une seule et même ligne. En effet, ceux qui encouragent et perfectionnent des arts particulierement utiles à leur patrie sont les peres de leurs nations respectives; mais ceux qui encouragent et perfectionnent l’Agriculture, cet art des arts, dont l’utilité est universelle, sont en quelque sorte les peres de l’humanité.
Vous parlez (no. XV.) de fortifier doublement un pays, en augmentant sa population, et en diminuant celle de ses voisins. Permettez-moi de vous représenter que les avantages qu’on peut tirer du mal de ses voisins, ont souvent plus d’apparence que de réalité. Les principes de la justice et les sources de la félicité sont les mêmes, tant pour les nations que pour les particuliers. Commençons par chercher et faire ce qui est honnête et équitable; et quand nous l’aurons fait, nous ne tarderons peut-être pas à reconnoître que la prudence la plus consommée n’auroit pu nous dicter rien de plus utile. Ceci paroitra un paradoxe à bien des gens; parce que peu de personnes ont assez réflechi sur cette matiere, toute importante qu’elle est. Je me suis appliqué à la développer dans un petit ouvrage que je pourrai peut-être faire imprimer un jour, et dont je prens la liberté de vous envoyer une copie en attendant, pour en avoir votre sentiment.
Tous nos Philosophes oeconomistes vous sçauront bon gré du soin que vous avez eu (no. XVI.) de bien distinguer l’intérêt des marchands de celui de leur nation: deux choses très-différentes, et quelquefois même tout-à-fait opposées, quoique la plupart des politiques modernes ayent presque toujours confondu l’une avec l’autre.
Vous comptez (no. XXI.) sur plus d’un million d’ames Angloises dans les Colonies du continent de l’Amérique Septentrionale en 1751. M. Dickinson a compté sur environ trois millions d’ames dans ces mêmes Colonies à la fin de 1767; c’est-à-dire, 16 ans après. Je cherche à vous concilier. La différence vient apparemment 1o. de ce que vous ne parlez que des naturels Anglois, et qu’il y joint tous les Irlandois, François, Vaudois, Saltzbourgeois, Palatins, Moraves, Juifs, &c, établis parmi eux; 2o. des progrès de la population dans ces heureuses régions en 16 à 17 ans.
Dans ce même paragraphe (XXI.) j’admire le ton modeste avec lequel vous voulez bien supposer que la population de votre pays ne double qu’une fois seulement en 25 ans. Nous prendrions bien un autre ton, si nous pouvions en dire autant ici.
Vous prévoyez qu’en moins d’un siecle il y aura plus d’Anglois en Amérique qu’en Europe. Non-seulement il seroit peu étonnant que l’Angleterre fût un jour à l’égard de ses Colonies, ce que fut Tyr à l’égard de Carthage; mais la postérité pourroit voir sans miracle toute la Grande-Bretagne, ce Chef-lieu, cette Merepatrie, à peine équivalente à l’une de ses provinces d’outremer, et Londres, cette superbe Métropole, éclipsée par votre humble Philadelphie.

Lorsque Melle. Biheron sera un peu reposée, je vous prie de lui dire qu’elle me feroit grand plaisir et encore plus a un de nos amis, si elle vouloit bien nous faire l’emplette a Londres de bonne eau de menthe poivrée (peper menth water) au moins une douzaine de bouteilles de pintes mesure de Paris, en grandes ou petites bouteilles, mais par preference en petites bouteilles, et plustôt encore 24 pintes que 12. d’en faire faire 2 ou 4 ballots bien emballés, et de me les adresser par les voitures publiques avec les precautions d’usage, un seul ballot à la fois, mais tous successivement de semaine en semaine.
S’il y avoit moyen d’enveloper chacune de ces bouteilles d’une feuille de vos notes et matereaux divers, ou d’une feuille de mon petit Code, cela feroit bien mon affaire mais en ce cas, il faudroit 1o. que cela fut si bien emmailloté que ces feuilles ne fussent pas excessivement gâtées, 2o. qu’elle eut attention à n’y employer dans chaque ballot que des exemplaires de la même feuille du Code pour toutes les bouteilles, ou tout au plus que des exemplaires de 2 feuilles, par exemple dabord de la 1e. et de la 3e. et l’ordinaire suivant des exemplaires de la 2e. et de la 4e. afin que si on fouilloit avec le plus grand soin, comme il faut s’y attendre, cela n’eut l’air que de feuilles de rebut, et qu’on ne put pas se douter que l’on pourroit icy les rassembler successivement et en refaire a deux tems des exemplaires complets. Que pensez vous de cette idée?
Au reste si cette eau, peper menth water, est un peu chere à Londres, fut ce à 6 livres argent de france la pinte de france, cela ne doit pas arreter Melle. Biheron; on lui en tiendra un fidele compte.
Mais il est tems de finir cette longissime lettre. Ma femme vous embrasse de tout son coeur, je ne suis point jaloux. J’ai l’honneur d’etre avec un parfait et constant attachement, Monsieur et cher Ami, Votre tres humble et tres obeissant serviteur
Dubourg
Mes respectueuses civilités a Mr. Pringle
